EXHIBIT SJW CORP. STOCK OPTION DIVIDEND EQUIVALENT RIGHTS AGREEMENT AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2005 AS SUBSEQUENTLY AMENDED AS OF JANUARY 1, 2008 RECITALS A.Participant has been granted one or more stock options to purchase shares of the Corporation’s Common Stock under the Plan (the “Options”). The Options also provide Participant with dividend equivalent rights with respect to the shares of Common Stock subject to those Options.Each such option is evidenced by a Notice of Grant and Stock Option Agreement (collectively, the “Option Agreement”). B.The Options with such dividend equivalent rights are more particularly identified in attached Schedule A. C.The terms and conditions governing those dividend rights were originally set forth in a Dividend Equivalent Rights Agreement for each such Option (or other written document evidencing those dividend equivalent rights with respect to one or more of the Options).Each such agreement or other written document shall hereinafter be referred to collectively as the “Rights Agreements.” D.Each of those separate Rights Agreements was amended and restated on February 28, 2006 through one consolidated agreement effective as of January1, 2005 in order to bring the provisions of those Rights Agreements, to the extent they pertained to Options that were not vested and exercisable as of December 31, 2004, into compliance with the requirements of the proposed Treasury
